Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 7



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19cv63012

 RYAN TURIZO,

        Plaintiff,

 v.

 GS BAYVIEW, LLC d/b/a AVANA BAYVIEW,

       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff RYAN TURIZO (“Plaintiff”) sues Defendant GS BAYVIEW, LLC D/B/A

 AVANA BAYVIEW, (“Defendant”) for violating 42 U.S.C. § 3601 et seq., the Fair Housing Act.

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Venue in this District is proper because the subject property is located in this

 district, Plaintiff resides in this district, Defendant transacts business in this district, and the

 complained conduct of Defendant occurred in this district.

                                                          PARTIES

        3.         Plaintiff is a natural person, a Hispanic/Latino male, and a citizen of the State of

 Florida, residing in Broward County.

        4.         Plaintiff is a tester. Plaintiff seeks to enforce fair housing laws to protect individuals

 from discriminatory housing practices by, among other things, investigating entities governed by

 the Fair Housing Act (“FHA”) and perusing enforcement of meritorious claims. Without intent to
                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 7



 rent or purchase. Plaintiff poses as a renter or purchaser for the purpose of collecting evidence of

 discriminatory housing practices. At all times material, Plaintiff was acting as a tester when

 Plaintiff conducted an investigation into Defendant’s discriminatory actions and practices.

        5.         Defendant is a Delaware corporation, with its principal place of business located at

 Two Northside Plaza, Suite 400, Chicago, IL 60606.

                                          DEMAND FOR JURY TRIAL

        6.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                            FACTUAL ALLEGATIONS

        7.         On or about October 25, 2019, Plaintiff, in his capacity as a tester, contacted

 Defendant to inquire about one of the properties Defendant holds open to the public for rent,

 namely, a dwelling located within the Avana Bayview apartment community (the “Dwelling”),

 located at 1631 South Federal Hwy, Pompano Beach, FL 33062.

        8.         As part of Plaintiff’s investigation into potential discrimination in the housing

 market, Plaintiff inquired about Defendant’s policy regarding the criminal record of applicants

 applying to rent the Dwelling. Defendant responded by stating that any felony criminal record

 would result in an automatic denial of an applicant seeking to rent the Dwelling. Plaintiff has a

 felony criminal record.

        9.         Defendant’s statement clearly indicates that the rental of the Dwelling is subject to

 a blanket prohibition regarding an applicant’s felony criminal history, which is unlawful under the

 Fair Housing Act, as it has a disparate impact on Hispanic/Latino people, and fails to serve a

 substantial, legitimate, nondiscriminatory interest of Defendant.

        10.        The actions and statements of Defendant, inter alai, the policy to automatically

 deny any prospective individual with a felony criminal record, serves to discourage Plaintiff from

                                                                                                                 PAGE | 2 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 7



 applying, inspecting, and renting the Dwelling, and otherwise restrict the choices of Plaintiff in

 connection with Plaintiff’s attempts to seek, negotiation for, and ultimately rent the Dwelling.

        11.      The policy of Defendant to automatically deny any prospective individual with a

 felony criminal record perpetuates segregated housing patterns and discourages and/or obstructs

 choices in the applicable community, neighborhood, and/or development. As such, the actions of

 Defendant consuetude efforts to deprive Plaintiff of housing opportunities.

        12.      The U.S. Department of Housing and Urban Development (“HUD”) has found

 that “where a policy or practice that restricts access to housing on the basis of criminal background

 has a disparate impact on individuals of a particular race … such policy or practice is unlawful

 under the Fair Housing Act if it is not necessary to serve a substantial, legitimate,

 nondiscriminatory interest of the housing provider.” See HUD, “Office of General Counsel

 Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records by

 Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

        13.      According to recent data, studies and HUD findings, Hispanic/Latino people are

 arrested, convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a

 whole. As such, Defendant's policy actually and predictably results in a disparate impact to

 Hispanic/Latino people.

        14.      Defendant’s policy regarding the criminal history of applicants seeking to rent,

 utilize, or otherwise occupy the Dwelling is unlawful under the Fair Housing Act, as it has a

 disparate impact on individuals of Hispanic/Latino heritage and/or descent.

        15.      HUD has found that no substantial, legitimate, nondiscriminatory interest can be

 served where “[a] housing provider … imposes a blanket prohibition on any person with any




                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 7



 conviction record – no matter when the conviction occurred, what the underlying conduct entailed,

 or what the convicted person has done since then.” Id.

         16.     Defendant’s blanket prohibition regarding an applicant’s felony criminal history is

 unlawful under the Fair Housing Act, as it has a disparate impact on Hispanic/Latino people, and

 fails to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

         17.     As a Hispanic/Latino person who has been the subject of discrimination throughout

 his life, Plaintiff was and is saddened, angered, and insulted, by Defendant’s policy regarding the

 criminal history of applicants because said policy has a discriminatory impact and serves no

 substantial, legitimate, nondiscriminatory interest, and otherwise results in the wrongful denial of

 applicants, such as Plaintiff.

         18.     Plaintiff was and is saddened, angered, and insulted by the fact that the Defendant’s

 rental policy includes a blanket prohibition regarding an applicant’s felony criminal history that

 has a discriminatory impact and serves no substantial, legitimate, nondiscriminatory interest, and

 are denying applicants pursuant to that policy, such as Plaintiff.

         19.     Plaintiff has spent significant time thinking about all the other Hispanic/Latino

 people who may have been denied housing by Defendant because of this blanket prohibition, and

 while doing so, felt the aforementioned emotions.

         20.     The acts and omissions of Defendant proximately caused Plaintiff to suffer the

 above-mentioned emotions, which have manifested into stress, unpleasant rumination, mental

 strain, and feelings of indignity, hopelessness, and anxiety within the context of racial

 discrimination in housing.

         21.     Consistent with Plaintiff’s fair housing testing efforts, Plaintiff has a practice of

 continuing to monitor and test those entities and individuals found to have been engaged in

                                                                                                               PAGE | 4 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 7



 discriminatory housing practices. As such, Plaintiff will continue monitoring Defendant, and

 Defendant’s agents, in order to determine its (Defendant’s) ongoing compliance with the Fair

 Housing Act.

                                          COUNT I.
                             VIOLATION OF THE FAIR HOUSING ACT

         22.     Plaintiff incorporates by reference paragraphs 1-21 of this Complaint as though

 fully stated herein.

         23.     Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant and the agents of Defendant.

         24.     Defendant authorized its agents to act for it (Defendant) when Defendant’s agents

 committed the Fair Housing Act violations alleged herein. The agents of Defendant accepted the

 undertaking of acting on behalf of Defendant when the they (Defendant’s agents) committed the

 Fair Housing Act violations alleged herein. Defendant had control over its (Defendant’s) agents

 when said agents committed the Fair Housing Act violations alleged herein.

         25.     In light of the aforementioned factual allegations and HUD findings: [1]

 Defendant’s criminal history policy and/or practice is arbitrary, artificial, and unnecessary to

 achieve a valid interest or legitimate objective such as a practical business, profit, policy

 consideration, or requirement of law; [2] there is a robust causal link between the challenged policy

 or practice and a disparate impact on Hispanic/Latino people that shows the specific practice is the

 direct cause of the discriminatory effect; [3] the disparity caused by the policy and/or practice is

 significant; and [4] there is a direct link between the disparate impact and Plaintiff’s injury.

         26.     Defendant has violated the Fair Housing Act by, inter alia, making unavailable

 and/or otherwise denying the Dwelling to Plaintiff on the basis of race and/or criminal record.


                                                                                                               PAGE | 5 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 7



         27.      A discriminatory purpose, and not any legitimate reason, was a motivating factor

 behind Defendant’s policy regarding the criminal history of applicants seeking to rent, utilize, or

 otherwise occupy the Dwelling.

         28.      As a result of Defendant’s discriminatory conduct - committed despite being

 engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

 Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

 and a real and immediate threat of future discrimination by Defendant.

         29.      Defendant’s unlawful conduct and actions constitute discrimination and

 proximately caused Plaintiff’s damages as described above.

         30.      In engaging in this unlawful conduct described above, Defendant acted recklessly

 or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

 business and are licensed real estate professionals, who have been educated, trained, and tested in

 fair housing laws, nonetheless chose to engage in unlawful discrimination.

         31.      Plaintiff, as a tester who has been treated in a discriminatory fashion by Defendant,

 has suffered an injury in precisely the form the Fair Housing Act was intended to guard against,

 thus, Plaintiff has standing to maintain this action against Defendant under the Fair Housing Act’s

 provisions.

         32.      Accordingly, Plaintiff is aggrieved by the discrimination actions of Defendant in

 violation the Fair Housing Act.

         33.      WHEREFORE, Plaintiff, respectfully, requests that this Court:

                  (a)       Declare the above-mentioned actions, omissions, polices, and procedures,
                            of Defendant to be in violation of the Fair Housing Act.

                  (b)       Award compensatory damages to Plaintiff against Defendant.


                                                                                                                PAGE | 6 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-63012-AHS Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 7



               (c)       Award punitive damages to Plaintiff in an amount to be determined by the
                         jury that would punish Defendants for the willful, malicious, and/or reckless
                         conduct alleged herein and that would effectively deter similar conduct in
                         the future.

               (d)       Enter a permanent injunction enjoining Defendant from discriminating
                         against individuals on the basis of race and/or criminal history;

               (e)       Enter a permanent injunction compelling Defendant to amend its
                         (Defendant’s) polices, procedures, and practices, that discriminate against
                         individuals on the basis of race and/or criminal history;

               (f)       Award Plaintiff costs and reasonable attorneys’ fees; and

               (g)       Any other relief that this Court deems appropriate and just under the
                         circumstances.

       DATED: December 6, 2019

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 7 of 7
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
